

Exhibit 10.9
GENERAL RELEASE AND WAIVER


For the purpose of this General Release and Waiver (“Agreement”) the following
terms and definitions shall apply:


(a) “Schmidt” shall mean Oscar Alberto Schmidt and his actual and potential
heirs, devisees, executors, administrators, personal representatives, successors
and assigns.


(b) “MetLife” shall mean MetLife Group, Inc., a wholly owned subsidiary of
MetLife, Inc., a Delaware corporation.
    
(c) “Debatable Argentine Severance Benefits” shall mean any severance
potentially due under certain court's interpretation in connection with the
termination of Schmidt’s employment with MetLife in Argentina, other than the
Minimum Statutory Benefits.


(d) “Minimum Statutory Benefits” shall mean those benefits required under a
strict interpretation of the provisions set forth by sections 232, 233 and 245
of the Employment Contract Law (Argentine law 20,744, as amended), provided,
however, that such Minimum Statutory shall not be less than the Minimum
Statutory Benefits to which Schmidt would have been entitled had he terminated
employment with MetLife as of May 1, 2018.


(e) “Claims and Causes of Action” shall mean and include any and all claims,
actions, liability, injuries, lawsuits, obligations, actual legal fees and
expenses, demands, benefits, debts, damages, losses, costs, expenses, sums of
money, back pay, losses of services, attorney’s fees, attachments, garnishments,
judgments, actions and causes of action, rights of any kind or of any nature
whatsoever, whether in law or equity, now known or unknown, accrued or
unaccrued, whether direct or derivative, under Argentine law, related to any
claim relating to Debatable Argentine Severance Benefits.


WHEREAS, Schmidt agrees that, this Agreement is null and void and all offers set
forth under it are withdrawn unless this Agreement is executed by him and
returned to MetLife c/o Margery Brittain at 200 Park Avenue, New York, NY 10166
so that it is received at that address on or before the close of business on May
1, 2018; and
 
WHEREAS, Schmidt may be entitled to receive Minimum Statutory Benefits in the
case of a termination by dismissal without cause and may decide to make a claim
for additional Debatable Argentine Severance Benefits; and


WHEREAS, MetLife, Inc. may appoint Schmidt to an Executive Officer position with
MetLife, Inc., but is not willing to incur additional costs that may arise from
Debatable Argentine Severance Benefits; and


WHEREAS, Schmidt is willing to waive any claim to Debatable Argentine Severance
Benefits in Argentina other than the Minimum Statutory Benefits and other Claims
and Causes of Action contingent on such an appointment;


1



--------------------------------------------------------------------------------




NOW, THEREFORE, in the event that MetLife appoints Schmidt to an Executive
Officer position (within the meaning of Title 17, Section 240.3b-7 of the Code
of Federal Regulations), in consideration of such appointment and other good and
valuable consideration, Schmidt agrees as follows:
    
1. RELEASE AND RENUNCIATION: In the event that MetLife, Inc. appoints Schmidt to
an Executive Officer position on or before May 1, 2018, Schmidt forever
renounces, releases, disclaims, and relinquishes for all time, any and all
right, title, and interest he has or may have in any Debatable Argentine
Severance Benefits; and Schmidt releases, remises, and discharges MetLife and
every company within the MetLife, Inc. corporate structure, its and their
parents, subsidiaries, affiliates and agents and their past, present, and future
directors, officers, employees, agents, representatives, successors and assigns
from any and all Claims and Causes of Actions that he has now, ever had, or will
have, whether known or unknown and whether foreseen or unforeseen, relating to
any Debatable Argentine Severance Benefits and other claims related to Schmidt’s
appointment to an Executive Officer position with MetLife, Inc.


2. CONSIDERATION: In consideration for the release set forth in Paragraph 1 of
this Agreement, MetLife agrees to appoint Schmidt an Executive Officer Position
(within the meaning of Title 17, Section 240.3b-7 of the Code of Federal
Regulations), effective only upon the approval of the Compensation Committee
and/or the Board of Directors of MetLife, Inc.
3. VOLUNTARY EXECUTION/REPRESENTATION BY COUNSEL: Schmidt understands, agrees
and acknowledges that he has voluntarily entered into this Agreement without
reliance on any statements or representations of MetLife or their
representatives except as stated herein. Schmidt represents that he has full
legal capacity to enter into this Agreement and has done so willingly and
voluntarily. Schmidt further represents that he has read this Agreement prior to
its execution and understands its terms, and has had the opportunity to consult
with Argentine counsel of his own choosing.


4. ENTIRE AGREEMENT: This Agreement constitutes the entire agreement of Schmidt
and MetLife as related to Debatable Argentine Severance Benefits. This Agreement
cancels and supersedes any and all prior agreements and negotiations by and
between Schmidt and MetLife related specifically and exclusively to Debatable
Argentine Severance Benefits. This Agreement shall not be modified, amended or
superseded except in writing signed by Schmidt and MetLife.


5. ADMINISTRATIVE, TYPOGRAPHIC, OR MINISTERIAL ERROR: This Agreement shall not
be invalid as a consequence of any administrative, typographic, or ministerial
error.


6. NO ADMISSION OF LIABILITY OR WRONGDOING: Neither by the consummation of this
Agreement, nor by any other action, does MetLife or any of its affiliates
acknowledge or admit the taking of any wrongful action or the existence of any
liability with respect Debatable Argentine Severance Benefits.


7. BENEFITS HAVE NOT BEEN PREVIOUSLY ASSIGNED: Schmidt expressly warrants and
represents that he has not assigned or transferred to anyone else any right,
title, interest, or claim that he has or may have related to Debatable Argentine
Severance Benefits and that he will


2



--------------------------------------------------------------------------------




indemnify MetLife and hold it harmless against any claims based on any
assignment he has given.




EFFECTIVE ONLY UPON APPROVAL BY THE COMPENSATION COMMITTEE AND/OR BOARD OF
DIRECTORS OF METLIFE, INC., IT IS UNDERSTOOD AND AGREED THAT ANY AND ALL PAST,
PRESENT AND FUTURE CLAIMS AND CAUSES OF ACTION RELATED TO DEBATABLE ARGENTINE
SEVERANCE BENEFITS, AS SET FORTH ABOVE, ARE HEREBY FULLY AND FOREVER RELEASED
AND EXTINGUISHED.


IN WITNESS WHEREOF, Schmidt has signed this Agreement on the date set forth
below:




Signed: /s/Oscar Alberto Schmidt_
Oscar Alberto Schmidt




Date: 04/27/2018___, 2018




METLIFE, INC., AS SOLE SHAREHOLDER OF METLIFE GROUP, INC


By: /s/Susan M. Podlogar             
Print Name: SUSAN M. PODLOGAR     
MetLife, Inc. Title: EVP - CHRO            


Date: APRIL 24        , 2018










3

